Citation Nr: 1608865	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for major depressive disorder (MDD) secondary to the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a rating higher than 30 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to a rating higher than 30 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to service connection for a skin condition.

5. Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In order to better serve the Veteran's stated interests, the Board has broadened the claims as entitlement to service connection for skin and respiratory conditions. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran requested a videoconference hearing before the Board. Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file. 
 
 2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




